Title: To James Madison from Joseph M. Yznardy, 6 June 1801
From: Yznardy, Joseph M.
To: Madison, James


					
						Sir
						Baltimore 6 June 1801.
					
					I have delayed, answering the Letter you did me the honor to address me on the 14th. ulto., ’till I could ascertain whether among my Papers at Philada., were the accounts you asked me to produce.  As my absence from the Havana was inteded to be short, I loaded myself with very few papers, & am sorry to find not, those you ask for.  But I have with me Copies of my Letters to Mr. Pickering & his answers.  By these I find, that my drafts were accompanied with regular accounts: Mr. Pickering acquaints me with the receipt of them, & as he never hinted to me, that it was necessary to forward any other Document, I thought it was, an affaire finie.  As I shall depart for the Havana very shortly, I will not lose a moment after my arrival, to transmit to your Department regular & authenticated Documents of my accounts.  I have the honor to be with profound respect Sir Your very obedt. & very Humble Servt.
					
						Jos: M. Yznardy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
